DETAILED ACTION
Status of Claims
This communication is in response to the application’s response filed on September 16, 2021.
Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 filed on June 22, 2021 are entered and allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Claim 1 recites “An information protection system comprising a first blockchain node and one or more second blockchain nodes, wherein: the first blockchain node is configured to: receive a plurality of transaction amounts of one or more unexecuted transactions among a plurality of blockchain accounts that are on a blockchain computer network, wherein each of the plurality of transaction amounts is inbound or outbound relative to one of the plurality of blockchain accounts; encrypt, according to a homomorphic encryption process, each of the plurality of transaction amounts, wherein the encryption of each of the plurality of transaction amounts at least conceals whether each of the plurality of transaction amounts is inbound or outbound; generate a sum proof that a product of a sequence comprising the plurality of encrypted transaction amounts is Hr, wherein H is a publicly known parameter, r is a random number, and the sum proof at least indicates that the plurality of transaction amounts are balanced; obtain a plurality of digital signatures by obtaining a digital signature from each of the plurality of accounts, wherein each of the digital signatures indicates an approval of a combination comprising at least the plurality of encrypted transaction amounts associated with the plurality of accounts and the sum proof, and transmit, over the 
Information protection system comprising blockchain nodes is well known in the art before the effective filing date of the application as evidenced by the multiple cited references in the current prosecution. It is also well known that various transaction related information can be protected through encryption, digital signature, sum proof, etc.
US Patent Application Publication No. 2016/0358165 (“Maxwell”) discloses cryptographically concealing amounts 
US Patent Application Publication No. 2016/0078431 (“Ramachandran”) discloses encrypted aggregated transaction data exchange with transaction data provider. Ramachandran teaches the concept(s) of that the sum proof shows “a product of a sequence” and that the proof is that is “Hr, wherein H is a publicly known parameter, r is a random number”. 

US Patent Application Publication No. 2016/0162897 (“Feeney”) discloses system and method for user authentication using crypto-currency transactions as access tokens. Feeney teaches that the transmitting includes transmitting the “the sum proof”. 
US Patent Application Publication No. 2019/0164153 (“Agrawal”) discloses blockchain system for confidential and anonymous smart contracts. Agrawal teaches the concept(s) of that the updated balances are for account “that are encrypted according to the homomorphic encryption process”. 
The cited references, alone or in combination, do not teach the specific combinations of the information protection system as recited in the claims.
The other independent claims 7 and 15 are significantly similar to claim 1. As such, claims 7 and 15 are also allowed. 
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685